IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0551
                              Filed May 11, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

PAUL KYLE QUIGLEY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Thomas G.

Reidel, Judge.



      Paul Quigley appeals the district court’s order following his resentencing.

AFFIRMED.



      Mark J. Neary of Neary Law Office, Muscatine, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                             2


VOGEL, Judge.

       Paul Quigley appeals the district court’s resentencing order following an

order adjudicating law points. He claims the court erred in determining he was

an adult when he committed one of the three counts of sexual abuse of which he

was convicted and thus sentencing Quigley to a mandatory minimum punishment

on that one count.1 We review for corrections of errors at law. State v. Valin,

724 N.W.2d 440, 444 (Iowa 2006) (holding a challenge to the legality of a

sentence is reviewed for correction of legal error).

       Quigley asserts the record did not establish that he had reached the age

of majority—which occurred in March 2001—when he committed the last

incidence of sexual abuse.2 However, the victim testified he was last abused the

“summer between fourth and fifth” grade. He was staying with his grandparents,

sharing a room with Quigley. The victim testified that when this last incident of

abuse occurred, he became scared and ran into his grandparents’ room. His

grandmother remembered the victim waking up the grandfather and saying he

was scared. She testified this occurred during a family reunion at the end of July

2001. The grandfather confirmed this date.


1
  Quigley was convicted by a jury in 2002 of three counts of second-degree sexual
abuse. In 2003, our court affirmed his convictions and sentences. State v. Quigley, No.
02-545, 2003 WL 21072974, at *1 (Iowa Ct. App. May 14, 2003). In 2014, on review of
an adverse postconviction relief ruling challenging his mandatory minimum sentence, we
vacated his sentence and remanded for the district court to resentence pursuant to the
standards set forth under State v Lyle, 854 N.W.2d 378 (Iowa 2014). Quigley v. State,
No. 12-1121, 2014 WL 4243262, at *1 (Iowa Ct. App. Aug. 27, 2014). We noted, “[T]he
district court may need to differentiate between offenses Quigley committed as a juvenile
and those he committed as an adult.” Id.
2
  Quigley also asserts he has a Sixth Amendment right to have a jury determine the
applicability of “any fact that increases” a penalty. Here, the district court found a fact—
Quigley’s age—that did not decrease the penalty. Because we agree that fact was
found in the record, we need not address his constitutional claim.
                                        3


       Given this testimony, the record supports the district court’s finding that

the last incident of sexual abuse occurred in late July 2001. Quigley turned

eighteen in March 2001, before this last incident. See State v. Cowles, 757
N.W.2d 614, 615 (Iowa 2008) (finding an “implicit admission” of when the

defendant abused his daughter). Therefore, we conclude the district court did

not err in finding Quigley was an adult for purposes of sentencing him on one

count of second-degree sexual abuse.

       We affirm the district court’s resentencing order pursuant to Iowa Court

Rule 21.26(1)(a), (b), (d), and (e).

       AFFIRMED.